Exhibit 10.1

TRANSITION AGREEMENT

This Transition Agreement (the “Agreement”) is made and entered into by and
between (i) Dennis W. Blazer (“Employee”) and (ii) and CECO Environmental Corp.
(“CECO”).

Whereas, Employee has been employed by CECO as CFO and Vice President of Finance
and Administration;

Whereas, Employee and CECO mutually desire to transition Employee to a non
CFO/consultant role and resolve amicably all differences or disputes, if any,
that exist or may exist between them;

Now, therefore, in consideration of the above and of the payments, mutual
promises, and other good and valuable consideration set forth in this Agreement,
the sufficiency of which is hereby explicitly acknowledged, Employee and CECO
agree as follows:

1. Unless terminated sooner in accordance with terms of this Agreement,
Employee’s employment with CECO shall end effective January 31, 2012 or such
later date that is mutually agreeable to CECO and Employee (the date Employee’s
employment ends, the “Separation Date”). As of the earlier of the Separation
Date or the effective date on which CECO hires a new Chief Financial Officer,
Employee shall resign from his position as Chief Financial Officer and Vice
President Finance and Administration as well as his positions as officer of the
subsidiaries of CECO. Notwithstanding the foregoing, (i) Employee may terminate
his employment with CECO for any or no reason upon (A) thirty (30) days prior
written notice to CECO if a new Chief Financial Officer has not commenced
employment with CECO and (B) two weeks prior written notice to CECO if a new
Chief Financial Officer has commenced employment with CECO, and (ii) CECO may
terminate Employee’s employment immediately for Cause.

2. If Employee signs and does not revoke this Agreement, and subject to the
rights and obligations of CECO and Employee set forth herein, CECO shall provide
to Employee the following payments and benefits:

 

  a.

Subject to Section 17, a transition payment equal to a total of seven (7) months
of pay in the gross amount of One Hundred Fifty-One Thousand Six Hundred and
Sixty-Six Dollars and no cents ($151,666.00), which shall accrue and be paid
(subject to the terms of this Agreement) as bi–weekly payments less all
applicable, legally required payroll deductions, if any, starting on the first
regularly-scheduled payroll date following the Separation Date (the “Transition
Payment”); provided that Employee has not been terminated by CECO for Cause. The
parties understand that



--------------------------------------------------------------------------------

  payment of this Transition Payment to Employee: (i) is conditioned upon
Employee’s execution and non-revocation no later than 21 days after the
Separation Date of a general waiver and release and confidentiality agreement,
in a form acceptable to CECO, in favor of CECO, its officers, directors,
employees and CECO’s affiliates and subsidiaries (the “General Waiver and
Release Agreement”); and (ii) shall serve as the sole consideration for
Employee’s execution of the General Waiver and Release Agreement.

 

  b. During the seven month period following the Separation Date, CECO may, at
its sole discretion, request that Employee perform services for CECO (the
“Consulting Period”), and it will be in Employee’s discretion as to whether to
perform such services. The parties agree that Employee will be paid for such
services performed, if any, at the rate of $150.00 per hour, less all
applicable, legally required payroll deductions.

 

  c. As of the Separation Date, Employee will no longer be covered by CECO
medical and dental plans (the “Medical Plans”). At that time, Employee will have
any continuation rights available under the Medical Plans and as otherwise
provided by law, including the Consolidated Omnibus Budget Reconciliation Act
(“COBRA”). The period during which Employee will be entitled to continuation
coverage under COBRA shall begin on the day after the Separation Date. If
Employee elects to continue coverage under the Medical Plans, Employee shall be
responsible for premiums, as permitted by law, provided, however, that subject
to the terms of this Agreement (and more specifically Section 17), CECO will
reimburse Employee for premiums paid for coverage following the Separation Date
through January 31, 2014 or, if Employee resigns prior to January 31, 2012, then
for a period of eighteen months following the Separation Date (the “COBRA
Reimbursements”); provided, however, that CECO shall reimburse premiums only for
the plus one, HDHP 3000 plan, and in no event will CECO pay for any coverage if
Employee was terminated for Cause. Such reimbursements, subject to Section 17,
will be made upon presentation by Employee of supporting documentation that the
premiums have been paid. In the event that Employee finds employment that
provides comparable medical coverage at a comparable cost, Employee will elect
that coverage and CECO shall have no further liability for reimbursement
payments hereunder. If Employee is still covered on COBRA through CECO’s health
insurance plan on June 1, 2012, or such other date when the Employee becomes
Medicare eligible, Employee agrees to elect Medicare coverage thereby making
Medicare the Employee’s primary medical coverage plan.

 

2



--------------------------------------------------------------------------------

  d. CECO’s agreement not to contest any applicable claim for unemployment
compensation by Employee, provided that Employee does not make any disparaging
or false statements about CECO in support of any such claim and provided that
Employee does not resign or otherwise terminate this Agreement. In so doing,
Employee fully understands that by not contesting an unemployment compensation
claim, CECO cannot guarantee that Employee will in fact receive those benefits.
Moreover, Employee further understands that if CECO is required by law to
provide testimony or information concerning the ending of Employee’s employment,
or the payments received by Employee pursuant to this Agreement, CECO has not
breached the Agreement.

 

  e. If Employee requests input from CECO in connection with any search for
subsequent employment, he shall direct any and all prospective employers to
contact CECO’s Vice President of Human Resources, currently Hilliary Jeffries,
at (513) 458-2696 regarding his employment with CECO. In response to any such
inquiries from prospective employers, the Vice President of Human Resources will
disclose only Employee’s dates of employment, job title and salary.

 

  f. In the event of the death of Employee prior to receipt in full of the
payments and benefits in this agreement, any remaining payments and benefits
will inure to the benefit of Employee’s surviving spouse.

 

  g. “Cause” shall mean:

(i) negligence, fraud, dishonesty or misconduct by Employee in the performance
of his duties;

(ii) intoxication with alcohol or drugs while on the premises of the Company or
any of its subsidiaries or any customer or potential customer to the extent that
in the reasonable judgment of management, Employee is abusive or his ability to
perform his duties and responsibilities is impaired;

(iii) conviction of a felony or any misdemeanor involving dishonesty, theft, the
failure to tell the truth, other unethical behavior, racial prejudice, drugs,
alcohol, sexual misconduct or any other crime likely to result in public
disparagement with respect to the Company or its subsidiaries;

(iv) intentional misappropriation of property belonging to the Company or any of
its subsidiaries;

 

3



--------------------------------------------------------------------------------

(v) illegal business practices in connection with the Company or any of its
subsidiaries’ businesses which could have a material adverse effect on the
Company or any of its subsidiaries’ business or financial position or
reputation;

(vi) excessive absence of Employee from his employment during usual business
hours for reasons other than vacation, disability or sickness after written
notice thereof is delivered to Employee describing the nature of such excess
absences and affording Employee one more opportunity to avoid excess absences;

(vii) failure of Employee to obey directions of the Board of Directors of CECO
or the chief executive officer of the Company, provided that Employee has been
given written notice of such directions; or

(viii) the breach by Employee of any confidentiality agreement between Employee
and the Company.

 

  h. Employee shall be entitled to his bonus, if any, under the 2011 Executive
and Mid-Management Compensation Plan, provided that he is employed with CECO as
of December 31, 2011, payable as provided under such plan.

Employee acknowledges that the above-referenced payments and benefits are things
of value which Employee would not receive except for his signature of this
Agreement and fulfillment of the promises contained herein and that the amounts
previously paid to him and those discussed in this Agreement are all amounts
owed to him in full for his services to CECO Environmental Corp. and its
affiliated companies. Subject to the exceptions set forth below, Employee
further agrees that the payments and other benefits constitute full, final, and
complete satisfaction of any and all “Claims” by Employee against any or all of
the “Releasees,” as those terms are defined in the following paragraph. Employee
further acknowledges that CECO is entering into this Agreement based on
Employee’s representation that this Agreement will resolve any and all claims
that he has or could have against CECO for any issues relating to his employment
or the termination of his employment and that he is waiving any right to pursue
any lawsuit against CECO with respect to his employment, the termination of his
employment or any other issue that arose prior to his execution of this
Agreement.

3. In exchange for the consideration set forth above, Employee, on behalf of
himself and any heirs, dependents, spouses, beneficiaries, successors, agents,
assigns, executors, and/or administrators, hereby fully, finally, and forever
releases and agrees not to sue or be a party to any lawsuit of any kind or
nature against CECO, CECO’s former and current officers, directors, owners,
partners, members, shareholders, representatives, agents, employees,
subsidiaries, parents, affiliates, divisions, and all other related entities of
CECO and their respective heirs, predecessors, successors, and assigns, and all
other persons and entities acting by, through, under, or in concert with any of
them (hereinafter,

 

4



--------------------------------------------------------------------------------

“Releasees”) for any and all claims, complaints, causes of action, lawsuits,
rights, liabilities, obligations, promises, agreements, grievances,
controversies, damages, demands, losses, debts, costs, expenses, or attorneys’
fees (hereinafter, “Claims”), whether asserted or unasserted, known or unknown,
from the beginning of time through the date Employee signs this Agreement,
including but not limited to Claims arising out of or relating to Employee’s
employment with CECO and/or his separation therefrom arising under any practice,
policy, contract or employment agreement or any federal, state, or local law,
including without limitation Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act (“ADA”), as amended, the Family and Medical
Leave Act (“FMLA”), as amended, the Age Discrimination in Employment Act
(“ADEA”), and any other federal, state, county or local statute, ordinance,
regulation or order and all claims under the common law in tort, contract or
otherwise. This release specifically includes any employment-related claims for
compensatory, consequential, exemplary or punitive damages, reinstatement,
equitable relief, attorneys’ fees or costs, backpay, front pay, loss of salary,
net accumulations, wages, bonuses, incentive payments, commissions, expense
reimbursements, rates of pay, vacations, sick days, earnings, interest or loss
of any other incidents, terms or conditions of employment. Claims released
pursuant to this paragraph do not include (i) applicable and vested benefits to
which Employee is entitled, if any, pursuant to CECO’s retirement plan(s), as
set forth in and governed by the formal Plan Document(s), (ii) any right of
Employee to indemnification for service in his capacity as an officer, director,
employee or agent of CECO pursuant to agreement, CECO’s organizational
documents, by statute or under any CECO insurance policy, or (iii) any rights of
Employee under this Agreement. Employee acknowledges and agrees he is entitled
to no further payments or other benefits in light of the payments being made
under Paragraph 2 above. Employee warrants that he has not assigned or
transferred any Claims against Releasees to any other person or entity. Except
as expressly provided for herein, this release of Claims also shall include
Employee’s entitlement to any benefits under all other employee benefit programs
sponsored or maintained by or on behalf of CECO.

Employee understands and agrees that by this release he is giving up the
opportunity to recover any form of compensation, damages or any other form of
relief in any proceeding brought by him or on his behalf. Employee’s release and
this Agreement shall not operate to waive or bar any claim or right which may
not by operation of law or regulation be waived or barred. Employee expressly
acknowledges that he has not filed any Claim regarding any matter described in
this Agreement and, if he does file such a Claim, he will be in breach of the
Agreement and CECO shall be entitled to revoke or recover from him all
consideration given under this Agreement as well as its attorneys’ fees and
costs incurred in defending against such action.

4. Exclusively as this Agreement pertains to Employee’s release of Claims, if
any, under the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621 et
seq., Employee, pursuant to and in compliance with the Older Workers Benefit
Protection Act: (i) is advised to consult with an attorney prior to executing
this Agreement; (ii) is afforded a period of twenty-one (21) calendar days to
consider this Agreement; and (iii) may revoke this Agreement (with regard to his
ADEA waiver and release) during the

 

5



--------------------------------------------------------------------------------

seven (7) calendar days following his signature of the Agreement. Employee’s
knowing and voluntary execution of this Agreement is an express acknowledgment
and agreement that Employee had the opportunity to review this Agreement with an
attorney if he so desired; that Employee was afforded twenty-one (21) days to
consider the Agreement before executing it (even if he voluntarily chose to sign
the Agreement prior to the expiration of the 21-day period); that Employee
agrees this Agreement is written in a manner that enables him fully to
understand its content and meaning; and that Employee is being given seven
(7) days to revoke the Agreement.

This Agreement as it pertains to the release of Claims under the ADEA shall
become effective and enforceable seven (7) calendar days after Employee signs
it, as long as it is not revoked prior to that time. All other provisions of the
Agreement or parts thereof shall become effective and enforceable upon
execution; provided, however, that if Employee revokes the Agreement as provided
in (iii) above, CECO may revoke the Agreement in its entirety during the seven
(7) calendar day period following Employee’s revocation. Notice of revocation by
Employee must be in writing and delivered to CECO’s Vice President of Human
Resources, Hilliary Jeffries, at 4625 Red Bank Road Suite 200, Cincinnati Ohio
45227, on or before the effective date of revocation. Notice of revocation by
CECO must be in writing, and delivered to Employee, at 7621 Hillridge Ct.,
Cincinnati, Ohio 45244.

5. In exchange for mutual covenants set forth in this Agreement, and as a
material inducement for Employee to enter into this Agreement, CECO further
agrees to refrain from making or publishing any disparaging or false statements,
oral or written, about Employee. For purposes of this paragraph 5, CECO means
the Vice President of Human Resources, all current members of the CECO Board of
directors, the Chief Executive Officer and the Chief Financial Officer.

6. In exchange for Employee’s receipt of the above-referenced payments and
benefits, and as a material inducement for CECO to enter into this Agreement,
Employee further agrees:

 

  a. During the Consulting Period, and as long as reasonably necessary
thereafter, Employee agrees that he will cooperate, assist, and make himself
reasonably available to CECO personnel or CECO attorneys and/or agents on an
as-needed basis (i) in order to respond to or address any complaint or issue
raised by any person or entity that does/did business with CECO or is/was
associated with CECO and (ii) in connection with any formal or informal
governmental or self-regulatory organization investigation. Employee agrees that
he will provide truthful and accurate sworn testimony in the form of deposition,
affidavit, and/or otherwise if requested by CECO. CECO will strive to keep the
need for future assistance to a minimum, and will reimburse Employee for
reasonable expenses incurred, unless such remuneration would be inappropriate or
otherwise prohibited under existing law.

 

6



--------------------------------------------------------------------------------

  b. To refrain from making or publishing any disparaging or false statements,
oral or written, about CECO or any of the other Releasees.

 

  c. To return all CECO-owned property (“Property”) (except for the Dell
Latitude E6520 laptop and Blackberry Curve cell phone currently in his
possession) that has not been returned already to CECO on Employee’s Separation
Date, except to the extent necessary, and only for so long as necessary, to
perform services requested by and for CECO. Upon completion of such services, or
earlier if requested by CECO, all such Property shall be returned to CECO. Any
such Property should be returned to Jeff Lang or his designee. The term
“Property” includes, without limitation, correspondence, files, e-mails, memos,
reports, minutes, plans, records, surveys, identification cards, security access
cards or devices, keys, confidential or proprietary software, diagrams, computer
printouts, computer disks or CDs, hard drives, manuals, customer or vendor
documentation, or any other medium, electronic, digital, or otherwise, for
storing information, and all copies or reproductions of any such Property. The
return of all Property includes the complete and effective deletion of all CECO
material on Employee’s personal computer, if Employee has one.

 

  d. That, except as permitted by Paragraph 6.c, neither Employee nor anyone
else at Employee’s direction has copied in any manner or otherwise retained any
such Property. Employee further agrees that all information disclosed to or
discovered by Employee during his employment with CECO regarding CECO’s
operations, services, products, procedures, practices, processes, or systems,
including but not limited to sales and marketing strategies; prior, current, or
potential client lists or client information; pricing or bidding information and
practices; vendor/supplier information; compensation policies; research and
development information; environmental matters; computer or telephone systems,
directories, and/or database information; personnel matters; trade secrets;
planning goals; management action plans; and/or financial information, are
collectively considered “Confidential Information” and are valuable and unique
assets of CECO, unless such information generally is known or could be readily
ascertainable by the general public through no fault of Employee. Therefore,
Employee shall not, directly or indirectly, intentionally or unintentionally,
use, disseminate, or disclose any Confidential Information to any other person
or entity. Employee agrees that CECO’s remedy at law for any breach of this
Paragraph 6.d. would be inadequate and, therefore, agrees and consents that
temporary and permanent injunctive relief may be granted in any proceeding to
enforce this Paragraph 6.d.

 

7



--------------------------------------------------------------------------------

7. Employee represents and warrants that he has not (a) assigned or transferred
any Claims against any of the Releasees to any other person or entity, (b) filed
any Claims against any of the Releasees with any local, state, or federal
agency, department, or court, or (c) claimed an interest in any such Claims.
CECO represents and warrants that it has not (i) assigned or transferred any
Claims against Employee to any other person or entity, or (ii) filed any Claims
against Employee, or (iii) claimed an interest in any such Claims. Employee also
waives the right to recover any monetary damages or other relief brought by or
through the Equal Employment Opportunity Commission (“EEOC”) or any other local,
state, or federal agency, department, or court.

8. The terms and intention of this Agreement are to end amicably the employment
relationship between Employee and CECO and compromise and settle any existing or
potential Claims. Employee and CECO acknowledge and agree that neither this
Agreement nor any actions or statements taken or made hereunder constitute
evidence of any liability under, violation of, or noncompliance with any law or
statute, regulation, the common law, or any agreement which exists or allegedly
may exist by and between Employee and CECO, nor the admission of any wrongdoing
or liability of CECO or any of the other Releasees or Employee. Each of CECO and
Employee specifically denies and disclaims any liability and by entering into
this Agreement intends merely to resolve any differences in an amicable way.

9. Employee agrees that the discussions concerning this Agreement are
confidential. Accordingly, Employee shall not disclose any discussions about
this Agreement to any person or entity other than his attorney, tax advisor,
accountant, or spouse, or as otherwise required and compelled by law. In so
doing, Employee shall instruct his attorney, tax advisor, accountant, and/or
spouse that the discussions are confidential and shall not be disclosed to any
other person or entity. If compelled by law to disclose the above-referenced
information, Employee shall immediately notify CECO’s Vice President of Human
Resources.

10. Each of CECO and Employee further understands and agrees that the pledges of
confidentiality, non-disparagement, and non-disclosure set forth above are
material inducements to the other party to enter into the Agreement, and that
any breach of such provisions by a party would entitle the other party to
recover such party’s actual damages and reasonable attorney’s fees.

11. This Agreement is binding upon and inures to the benefit of Employee and
CECO and their respective heirs, administrators, representatives, executors,
successors, and assigns.

12. This Agreement sets forth the entire understanding and agreement between
Employee and CECO and supersedes any and all prior agreements (except as
provided herein) or understandings with respect to the subject matter of this
Agreement,

 

8



--------------------------------------------------------------------------------

whether oral or written; provided, however, that if prior to the Separation Date
there is a Change in Control, as defined in that certain Change in Control
Agreement dated October 16, 2009 between Employee and CECO (the “CiC
Agreement”), the CiC Agreement shall control with respect to the amount, timing
and requirements for post-employment payments, including without limitation
payments for Medical Plans. This Agreement cannot be modified or terminated
orally, but may be changed only in a written document signed by both Employee
and the Chief Executive Officer of CECO which specifically states that such
writing amends this Agreement.

13. Employee acknowledges that in executing this Agreement, he does not rely and
has not relied upon any representation or statement made by any or all of the
Releasees with regard to the subject matter, basis, tax consequences, or effect
of this Agreement or otherwise, other than the obligations of the parties set
forth in writing in this Agreement. Employee also assumes the risk of all
possible differences in facts if any facts Employee now believes to be true are
found to be different than he believes.

14. If, for any reason, any portion of this Agreement should be found invalid or
unenforceable, all remaining parts shall remain binding and in full force and
effect to the maximum extent permitted under Ohio law.

15. This Agreement shall be interpreted, enforced, and governed by the laws of
the State of Ohio, without regard to any choice of law or conflict of law
provisions. Employee acknowledges and consents to exclusive jurisdiction and
venue, with regard to this Agreement, in the state and federal courts located in
Hamilton County, Ohio.

16. EMPLOYEE AGREES THAT HE IS FULLY ABLE AND COMPETENT TO ENTER INTO THIS
AGREEMENT, HAS READ THE AGREEMENT CAREFULLY AND IN ITS ENTIRETY, HAS TAKEN
REASONABLE TIME TO CONSIDER IT, HAS HAD THE OPPORTUNITY, SHOULD EMPLOYEE SO
DESIRE, TO HAVE COUNSEL OF CHOICE REVIEW IT, FULLY UNDERSTANDS ITS TERMS, AND
THAT HIS AGREEMENT TO ALL OF ITS PROVISIONS IS MADE FREELY, VOLUNTARILY, AND
WITH FULL KNOWLEDGE AND UNDERSTANDING OF ITS TERMS AND CONTENTS.

17. Notwithstanding any provision to the contrary in this Agreement:

 

  a. No Transition Payment or COBRA Reimbursement shall be payable unless the
termination of the Employee’s employment constitutes a “separation from service”
within the meaning of Section 1.409A-1(h) of the Department of Treasury
Regulations.

 

  b.

If the Employee is deemed at the time of his separation from service to be a
“specified employee” for purposes of Section 409A(a)(2)(B)(i) of the Internal
Revenue Code of 1986, as amended (the “Code”), to the extent delayed
commencement of any portion of the benefits to which the Employee is entitled
under

 

9



--------------------------------------------------------------------------------

  this Agreement (after taking into account all exclusions applicable to such
termination benefits under Section 409A) is required in order to avoid a
prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such portion
of the Employee’s benefits shall not be provided to the Employee prior to the
earlier of (A) the expiration of the six-month period measured from the date of
the Employee’s “separation from service” with CECO (including any employers
required to be aggregated with CECO in accordance with Department of Treasury
Regulations issued under Section 409A of the Code) or (B) the date of the
Employee’s death. Within three (3) business days of the earlier of such dates,
all payments deferred pursuant to this Section 17.b. shall be paid in a lump sum
to the Employee, and any remaining payments due under the Agreement shall be
paid as otherwise provided herein.

 

  c. The determination of whether the Employee is a “specified employee” for
purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of his
separation from service shall be made by CECO in accordance with the terms of
Section 409A of the Code and applicable guidance thereunder (including without
limitation Section 1.409A-1(i) of the Department of Treasury Regulations and any
successor provision thereto).

 

  d. COBRA Reimbursements shall be made no later than December 31 of the year
following the year in which the expense was incurred. The amount of expenses
reimbursed in one year shall not affect the amount eligible for reimbursement in
any subsequent year.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above, but actually on the dates set forth below.

 

Dennis W. Blazer     CECO ENVIRONMENTAL CORP.:

/s/ Dennis W. Blazer

    By:  

  /s/ Jeffrey Lang

EMPLOYEE         Jeffrey Lang           Chief Executive Officer Date:  

8-19-11

    Date:  

8-19-11

Witness:  

/s/ Hilliary L. Jeffries

     

 

11



--------------------------------------------------------------------------------

CECO Environmental Corp.

4625 Red Bank Road Suite 200

Cincinnati, Ohio 45227

ACKNOWLEDGMENT OF RECEIPT

I, Dennis W. Blazer (“Employee”), acknowledge receipt of the attached Transition
Agreement (the “Agreement”) between myself and CECO Environmental Corp.
(“CECO”).

I received a copy of the Agreement on the      day of            , 2011. I
understand that for the Agreement to be effective, I must sign and return it to
CECO’s Vice President of Human Resources, Hilliary Jeffries, by 5:00 p.m.,
within twenty-one (21) calendar days from the above date.

During the time given to review the Agreement, I understand and agree that if I
violate any of the provisions of the Agreement before I sign it, CECO may, in
its sole discretion, withdraw the Agreement in its entirety.

Signature on this Acknowledgment of Receipt only indicates receipt of the
Agreement.

 

 

   

 

Employee     Witness Date:  

 

    Date:  

 

 

12